Exhibit 10.1

 

[LOGO OF MAXYGEN]

MEMORANDUM

 

TO:    ELLIOT GOLDSTEIN FROM:    SIMBA GILL CC:    RUSSELL HOWARD, MARC KETZEL
SUBJECT:    INTERNATIONAL TAX ASSISTANCE AGREEMENT DATE:    MARCH 21, 2005

 

Elliot, as previously communicated, we have been working on potential solutions
to address your 2006 remuneration and the impact of higher Denmark tax rates
that become effective three years after an expatriate begins working in Denmark.

 

This memo provides you with the specifics of our agreement to provide you with
international tax assistance.

 

Based on the E&Y analysis of effective tax rates, we will provide you with
additional income that is designed to allow you to maintain your current
effective tax rate under the expatriate tax regime. The total tax assistance
payments you will be eligible to receive for the 12 months beginning in February
2006 will be DKK 1,492,138.

 

Rather than complete ongoing tax assistance calculations, based on your
projected international tax situation we will make the tax assistance payments
to you in three installments. An initial payment of DKK 492,406 will be made to
you in January 2006 to cover the period of February to July 2006. A second
payment of DKK 499,866 will be made in August to cover the period of August to
October 2006. The third payment of DKK 499,866 will be made in November to cover
the period of November 2006 through January 2007.

 

The tax assistance payments to you will be made via the Denmark payroll and will
be subject to DK taxation. The tax assistance will remain in place, assuming you
remain employed with Maxygen on the scheduled payment dates.